278 So.2d 148 (1973)
William C. BRADLEY
v.
Riley C. LEMOINE.
No. 9282.
Court of Appeal of Louisiana, First Circuit.
May 14, 1973.
William C. Bradley, Bradley & Thompson, Baker, for appellant.
Joseph A. Gladney, Baton Rouge, for appellee.
Before LANDRY, TUCKER and PICKETT, JJ.
TUCKER, Judge.
The plaintiff, William C. Bradley, brought this suit to recover the balance of an attorney's fee in the sum of $764.20 allegedly due him for representing the defendant, Riley C. Lemoine, in proceedings designed to result in a separation from bed and board from his wife. The trial court rejected the plaintiff's suit on the merits, and from this judgment the plaintiff has appealed. After the case was heard on the merits the defendant filed an exception of no right of action directed to the proposition that the plaintiff was a member of a partnership engaged in the practice of law, composed of him and Paul T. Thompson. The defendant on appeal reurges the legal efficacy of this exception. The evidence adduced at the trial clearly shows that such attorney's fee, if any, was an indebtedness due the partnership of Bradley & Thompson.
This suit is brought individually by the plaintiff and not in the name of the partnership. A partnership is a separate and distinct entity from its individual members, and under the provisions of LSA-C.C.P. Art. 688 a suit seeking recovery of an indebtedness due the partnership must be brought in the name of the partnership, and not in the name of an individual member thereof. See also 21 La.Law Rev. 29.
*149 The exception of no right of action will be maintained, and for this reason the judgment of the trial court, dismissing plaintiff's suit will be affirmed at his costs.
Affirmed.